Title: To Thomas Jefferson from Willis Alston, 14 March 1808
From: Alston, Willis
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     March 14th 1808
                  
                  You will oblige me by attending to the enclosed letter from a respectable merchant of the city of New York
                   I am with respect yr mst obt St
                  
                     Willis Alston 
                     
                  
               